Citation Nr: 0026761	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine with herniated nucleus 
pulposus of L4-5, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1971 to August 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June and October 1997 RO rating decisions that increased 
the evaluation for the low back disorder from zero to 
20 percent.



FINDING OF FACT

The low back disability is manifested primarily by 
radiological findings of a posterior central and right 
paracentral protrusion of disc compatible with a large disc 
herniation and minimal disc bulging at L5-S1, painful motion, 
limitation of motion, and muscle spasms that produce severe 
functional impairment; sciatic neuropathy with absent ankle 
jerk or other neurological deficits that produce more than 
severe functional impairment are not found.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for degenerative 
disc disease of the lumbosacral spine with herniated nucleus 
pulposus at L4-5 are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1971 to August 1994.  

Service medical records show that the veteran was seen for 
low back problems.

An October 1994 RO rating decision granted service connection 
for a low back disorder and assigned a zero percent rating 
for this condition.  The zero percent evaluation remained in 
effect until the June and October 1997 RO rating decisions 
increased it to 20 percent, effective from April 1997.

VA, service department, and private medical reports show that 
the veteran was treated and evaluated for low back problems 
in the mid 1990's.  The treatment reports show that he 
complained of low back pain.

A private medical report shows that a MRI (magnetic resonance 
imaging) of the veteran's lumbar spine was taken in March 
1996.  The impressions were L4-5 posterior central and right 
paracentral protrusion of disc compatible with a large disc 
herniation; L5-S1 minimal disc bulging with no evidence of a 
disc herniation; and no other abnormalities of the disc 
spaces.

A private medical report shows that the veteran was examined 
in April 1996.  He complained of back pain that radiated to 
the front of both thighs to the mid thigh level.  He was able 
to bend forward and take his finger tips to the level of his 
knees.  On side bending he could also take his finger tips to 
the knee level.  Extension was painful.  Straight leg raising 
was close to 80 degrees, bilaterally.  He was able to walk on 
tip toes and heels.  There was no motor or sensory deficit in 
the lower extremities.  His reflexes were normal.  There was 
no appreciable para-spinal muscle spasm on his back.  It was 
noted that an MRI revealed herniated disc at L4-5.  The 
examiner noted that the low back disorder was not as severe 
as expected from a disc herniation of the magnitude in the 
veteran's case.

The veteran underwent a VA medical examination in August 
1997.  He complained of pain located in the lower back with 
some radiation towards the hips.  He reported tightness and 
spasms involving the right side of his back and that he had 
pain that radiated down his right leg and sometimes into the 
right foot and associated with some numbness.  He had 
definite spasms involving the right paralumbar muscles as 
compared to the left.  Flexion of the lumbar spine was to 30 
degrees, but beyond 30 degrees he complained of a great deal 
of pain and spasms involving the right side.  Extension of 
the lumbar spine was to neutral with pain.  Right lateral 
bending was limited to 5 degrees because of pain and spasms 
that were palpable.  His deep tendon reflexes were 2+ and 
symmetrical at the patella and the Achilles.  Straight leg 
raise on the left generated low back pain.  Straight leg 
raise on the right caused pain that radiated from the lower 
back down to his right buttock and thigh.  Motor testing did 
no reveal any abnormality.  A report of MRI brought by the 
veteran to the examination revealed the presence of a large 
central and paracentral disc at L4-L5 causing some 
indentation of the nerve root and L5-S1 minimum bulge of 
disc.  The impression was lumbar disc disease with evidence 
of spasms involving the back and symptoms most compatible 
with a L5 nerve root irritation.  It was noted that the 
veteran had periods of exacerbations that were becoming 
refractory to conservative measures.


B.  Legal Analysis

The veteran's claim for an increased evaluation for the low 
back disability is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

The medical evidence shows that the veteran has pain with 
motion of the low back that produces functional impairment.  
This factor must be considered in the evaluation of the low 
back disorder as required by the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and as held by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).  The report of the veteran's VA medical examination 
reveals that the low back pain produces severe limitation of 
motion of the lumbar spine or severe functional impairment 
that supports the assignment of a 40 percent rating for the 
low back disability under diagnostic code 5292 or 5293, but 
not both because of the prohibition against the pyramiding of 
disability evaluations.  38 C.F.R. § 4.14 (1999).

The report of the August 1997 medical examination also 
reveals the presence of muscle spasms involving the right 
side of the veteran's back and radiating pain with straight 
leg raising indicative of sciatic neuropathy.  The evidence, 
however, does not show absent ankle jerk or other 
neurological deficits associated with the sciatic neuropathy 
that produce more than severe functional impairment of the 
low back with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Hence, the Board finds that the evidence 
supports the assignment of a 40 percent rating for the low 
back disorder, and that the preponderance of the evidence is 
against the assignment of a 60 percent rating for the low 
back disorder under diagnostic code 5293.



ORDER

An increased evaluation of 40 percent for degenerative disc 
disease of the lumbosacral spine with herniated nucleus 
pulposus at L4-5 is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

